Citation Nr: 1402030	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987 and from May 1989 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbosacral strain.  

The Veteran's petition to reopen his previously denied service connection claim was readjudicated in multiple subsequent rating decisions.  In a September 2012 decision, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for further evidentiary development. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

The issue of entitlement to service connection for hearing loss was previously deferred in an August 2009 rating decision.  It appears, however, that the Agency of Original Jurisdiction (AOJ) still has not adjudicated that issue.  Therefore, the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

In the prior remand, the Board asked that the VA examiner conducting the Veteran's spine examination consider his reports of experiencing back pain since service.  The July 2013 VA examiner did not clearly do so.  Thus, an addendum to the July 2013VA examination report is required.

During his April 2012 Board hearing, the Veteran testified that while stationed in Panama, he underwent nerve testing of his lower back associated with foot numbness.  He noted that he was unable to obtain copies of nerve testing records.  It does not appear that VA has made efforts to obtain the Veteran's in-service nerve testing records.  Incidentally, the Veteran also testified that he underwent allergy testing at approximately the same time.  An April 1990 clinical note confirms that allergy testing was performed, but the allergy testing records also appear to be absent from the claims file.  Remand is necessary for VA to make all necessary efforts to obtain these service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain missing service treatment records, including especially records pertaining to the Veteran's in-service nerve testing, performed on his back while he was stationed in Panama.  Efforts to obtain these records should include identifying and contacting the treating medical facility directly.  Obtain any required information from the Veteran.  

Efforts to obtain these records should continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.  Also inform him that he may obtain and submit identified treatment records himself. 

2.  Thereafter, return the Veteran's claims file to the VA examiner who conducted the July 2013 spine examination.  

After reviewing the record, including records obtained since the prior VA examination, the examiner should appropriately consider the Veteran's reports of experiencing back pain since service, and explain whether her prior opinion regarding the etiology of the Veteran's low back disability has changed.  

If the examiner's opinion remains the same, the examiner should additionally reconcile her opinion with opinions of record provided by the Veteran's private treating orthopedic surgeon in November 2007, and the opinion provided by his private chiropractor in March 2006.

The examiner must provide reasons for all opinions.  

If the examiner is no longer available, then the necessary addendum report should be obtained from another qualified medical professional.  If further examination is recommended, this should be undertaken.  

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


